                                                                      FILED
                         UNITED STATES DISTRICT COURT                Aug 13 2019
                       SOUTHERN DISTRICT OF CALIFORNIA           CLERK, U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                           BY            s1 marlar    DEPUTY


 UNITED STATES OF AMERICA,            CASE NO. 19cr2457-GPC-2

                       Plaintiff,
                 vs.                  JUDGMENT OF DISMISSAL
Lauren Nicole Barrett (2),

                       Defendant.


          IT APPEARING that the defendant is now entitled to be' discharged
for the reason that:

     an indictment has been filed in another case against the defendant and
     the Court has granted the motion of the Government for dismissal of
     this case, without prejudice; or

    the Court has dismissed the case for unnecessary delay; or

X   the Court has granted the motion of the Government for dismissal,
    without prejudice; or

    the Court has granted the motion of the defendant for a judgment of
    acquittal; or

    a jury has been waived, and the Court has found the defendant not
    guilty; or

    the jury has returned its verdict, finding the defendant not guilty;

    of the offense(s) as charged in the Indictment/Information:




         IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.


DATED: 8/13/19

                                      Michaels. Berg
                                      U.S. Magistrate Judge
